Case: 20-10830     Document: 00516070346         Page: 1     Date Filed: 10/26/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 26, 2021
                                  No. 20-10830
                                                                       Lyle W. Cayce
                                                                            Clerk
   Terrence Harmon; Sherley Woods, as Administratrix
   for the Estate of O’Shea Terry,

                                                           Plaintiffs—Appellants,

                                      versus

   City of Arlington, Texas; Bau Tran,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-696


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Edith H. Jones, Circuit Judge.
         Officer Bau Tran fatally shot O’Shea Terry, who was trying to drive
   his SUV away while Tran stood on the vehicle’s running board. Terry’s
   estate and Terrance Harmon, a passenger in the car, sued Tran under
   42 U.S.C. § 1983 for using excessive force. Tran moved to dismiss the case
   based on qualified immunity. His defense hinges on whether he reasonably
   perceived an imminent threat of personal physical harm in the short interval
Case: 20-10830      Document: 00516070346          Page: 2    Date Filed: 10/26/2021




                                    No. 20-10830


   between Terry’s starting the engine and when Tran began shooting. The
   district court upheld Tran’s defense, dismissing the claims against him and
   the City of Arlington, a codefendant. We agree that plaintiffs did not
   plausibly allege an unconstitutional use of excessive force by Tran, did not
   rebut his qualified immunity, and therefore had no claim for municipal
   liability. Thus, we Affirm.
                                I. Background
          A City of Arlington police officer pulled over O’Shea Terry and his
   passenger, Terrance Harmon, for driving a large SUV with an expired
   registration tag. The officer approached the car and asked Terry and Harmon
   for identification. After taking their information, the officer advised them
   that she smelled marijuana coming from the car and, as a result, had to search
   it. In the meantime, another police officer, Defendant Bau Tran, arrived on
   the scene and approached the car from the passenger’s side next to a curb.
   While the first officer went back to her patrol car to verify Terry’s and
   Harmon’s information, Tran waited with the two men. Tran asked them to
   lower the windows and shut off the vehicle’s engine, and Terry at first
   complied. Dashcam and bodycam videos capture what happened next.
          After some small talk, Terry started raising the windows and reaching
   for the ignition. Tran immediately shouted “hey, hey, hey, hey,” clambered
   onto the running board of the SUV, and grabbed the passenger window with
   his left hand. Tran reached through the passenger window with his right
   hand and yelled “hey, stop.” Tran retracted his right hand and rested it on
   his holstered pistol. Then Terry fired the ignition and shifted into drive. Just
   after the car lurched forward, Tran drew his weapon, stuck it through the
   window past Harmon’s face, and shot 5 rounds, striking Terry four times.
          Terry lost control, careened across the opposite lane, and jumped the
   curb. The force of the SUV hitting the curb knocked Tran off and onto the




                                          2
Case: 20-10830       Document: 00516070346            Page: 3     Date Filed: 10/26/2021




                                       No. 20-10830


   street. As Tran rolled over the asphalt, the car’s rear tires just about hit
   Tran’s flailing limbs. Harmon then gained control of the SUV, got it back
   onto the street, and stopped it. An ambulance took Terry to the hospital, but
   he did not survive.
          Terry’s     administratrix      and    Harmon         sued   Tran     under
   42 U.S.C. § 1983 for Tran’s alleged violation of the Fourth Amendment.
   They also sued the City of Arlington, contending that Tran’s use of excessive
   force could be imputed to the city because of its repeated failure to discipline
   Tran in the past and its broader custom of using excessive force with racial
   bias. They also alleged various state-law claims.
          Tran moved to dismiss the case on the pleadings and asserted
   qualified immunity as a defense. The City of Arlington also moved to dismiss
   the municipal liability claims against it for failure to state a claim. The district
   court granted those motions. The plaintiffs have appealed the judgment,
   except as to the state law claims.
                           II. Standard of Review
          Appellate review of a district court’s Fed. R. Civ. Pro. 12(b)(6)
   dismissal on the pleadings is de novo. Morgan v. Swanson, 659 F.3d 359, 370
   (5th Cir. 2011) (en banc). In conducting that review, the court accepts “all
   well-pleaded facts as true and draw[s] all reasonable inferences in favor of the
   nonmoving party.” Id. The court does not, however, “presume true a
   number of categories of statements, including legal conclusions; mere labels;
   threadbare recitals of the elements of a cause of action; conclusory
   statements; and naked assertions devoid of further factual enhancement.”
   Id. (cleaned up) (quoting Ashcroft v. Iqbal., 556 U.S. 662, 678, 129 S. Ct. 1937,
   1949 (2009)).     Moreover, where video recordings are included in the
   pleadings, as is the case here, the video depictions of events, viewed in the
   light most favorable to the plaintiff, should be adopted over the factual




                                            3
Case: 20-10830       Document: 00516070346           Page: 4     Date Filed: 10/26/2021




                                      No. 20-10830


   allegations in the complaint if the video “blatantly contradict[s]” those
   allegations. 1 Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 1776 (2007).
                                  III. Discussion
          On appeal, the plaintiffs advance three arguments. First, the plaintiffs
   argue that Tran is not entitled to qualified immunity because his use of
   excessive force violated a clearly established constitutional right. Second,
   Tran violated Harmon’s rights by shooting Terry and thereby seizing the
   entire SUV, including Harmon, the passenger. Finally, the City is liable for
   Tran’s use of excessive force. We discuss each claim in turn.
                               A. Qualified Immunity
          Tran is entitled to qualified immunity at the motion-to-dismiss stage
   unless the plaintiffs have alleged facts sufficient to plausibly show that (1) the
   defendant’s conduct violated a constitutional right and (2) the constitutional
   right was clearly established at the time of the alleged misconduct. Pearson v.
   Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 816 (2009). The plaintiffs
   cannot satisfy either of these standards.
                             1. Constitutional Violation
          Because Officer Tran used deadly force to “seize” Terry, the relevant
   Fourth Amendment questions are whether the force was “excessive” and
   “unreasonable” as “judged from the perspective of a reasonable officer on
   the scene, rather than with the 20/20 vision of hindsight.” Graham v.
   Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1872 (1989) (citation omitted).
   That calculus “must embody allowance for the fact that police officers are



          1
            The video is available on YouTube: https://www.youtube.com/watch?v=
   bh08la7J0_s (last visited Oct. 4, 2021). The video contains both dashcam footage and
   bodycam footage of the incident.




                                            4
Case: 20-10830        Document: 00516070346              Page: 5      Date Filed: 10/26/2021




                                         No. 20-10830


   often forced to make split-second judgments—in circumstances that are
   tense, uncertain, and rapidly evolving—about the amount of force that is
   necessary in a particular situation.” Id. at 396-97.
           In evaluating whether the officer used “excessive” force, courts
   consider the “severity of the crime at issue, whether the suspect poses an
   immediate threat to the safety of the officers or others, and whether he is
   actively resisting arrest or attempting to evade arrest by flight.” Id. at 396
   (citation omitted). The threat-of-harm factor typically predominates the
   analysis when deadly force has been deployed. Accordingly, this court’s
   cases hold that “[a]n officer’s use of deadly force is not excessive, and thus
   no constitutional violation occurs, when the officer reasonably believes that
   the suspect poses a threat of serious harm to the officer or to others.” Manis
   v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009) (citation omitted). A court must
   “be cautious about second-guessing [the] police officer’s assessment” of the
   threat level. Ryburn v. Huff, 565 U.S. 469, 477, 132 S. Ct. 987, 991-92 (2012)
   (per curiam). The question for this court is whether Tran could reasonably
   believe that Terry posed a serious threat of harm.
           The reasonableness inquiry is inherently factbound, making the video
   of this ten-second event critical. 2 Scott, 550 U.S. at 383, 127 S. Ct. at 1778
   (2007). While Tran was waiting with Terry and Harmon, Terry abruptly
   rolled up the windows and reached for his keys. Tran immediately shouted
   “hey, hey, hey, hey” and “hey stop,” grabbed onto the SUV’s passenger


           2
             The court cannot accept as true plaintiffs’ allegation that Tran climbed onto the
   running board in “an effort to gain a good angle to shoot” Terry because that allegation is
   a conclusory statement about Tran’s subjective intent. See Iqbal., 556 U.S. at 678,
   129 S. Ct. at 1949. Moreover, plaintiffs’ allegation that Tran was “never exposed to any
   risk of harm or injury by Terry or Harmon” is a legal conclusion that the court need not
   accept as true. Id. And, in any event, the latter allegation is “blatantly contradicted” by
   the video recording. See Scott, 550 U.S. at 380, 127 S. Ct. at 1776.




                                               5
Case: 20-10830        Document: 00516070346              Page: 6      Date Filed: 10/26/2021




                                         No. 20-10830


   window, and stepped onto the running board (a narrow ledge at the base of
   the SUV doors designed to assist passengers climbing into the car). Ignoring
   Tran’s commands to stop what he was doing, Terry started the car, put it in
   gear, and started to drive off—with Tran hanging onto the passenger
   window, perched on the narrow running board. Before Terry accelerated,
   Tran kept his pistol holstered. But about a second after the car lurched
   forward, Tran drew his pistol and shot Terry four times.
           That brief interval—when Tran is clinging to the accelerating SUV
   and draws his pistol on the driver—is what the court must consider to
   determine whether Tran reasonably believed he was at risk of serious
   physical harm. Cf. White v. Pauly, --- U.S. ---, 137 S. Ct. 548, 550 (2017) (per
   curiam). That belief was reasonable. 3
           Indeed, what came next illustrates the danger Tran faced. Several
   seconds after Tran shot Terry, while the SUV was still moving, Tran fell off
   the running board and into the busy street. 4 Common sense confirms that



           3
             This court has recognized the obvious threat of harm to an officer on the side of
   a fleeing vehicle in several unpublished opinions, and in every one, this court affirmed
   qualified immunity. See, e.g., Mazoch v. Carrizales, 733 Fed. App’x 179 (5th Cir. 2018)
   (affirming qualified immunity for officer who shot driver after being dragged from side of
   car with arms trapped in windows); Davis v. Romer, 600 Fed. App’x 926 (5th Cir. 2015)
   (same for officer standing on running board who shot driver of fleeing vehicle headed for a
   highway); Owens v. City of Austin, 259 Fed. App’x 621 (5th Cir. 2007) (same for officer who
   shot fleeing driver while trapped in window and being dragged).
            Terry’s representative attempts to distinguish the two dragging cases by pointing
   out that when Tran shot Terry, Tran was not being dragged and not at risk of being dragged
   because the window was mostly open. But the threat of harm inquiry does not ask whether
   the officer was harmed, only whether he could reasonably perceive a threat of serious
   physical harm. Here, like the officer in Davis v. Romer, Tran assuredly could perceive such
   a threat.
           4
             Compounding the danger here, the dashcam video shows about four dozen cars
   traversing the street during the entire encounter.




                                               6
Case: 20-10830       Document: 00516070346            Page: 7   Date Filed: 10/26/2021




                                       No. 20-10830


   falling off a moving car onto the street can result in serious physical injuries.
   Moreover, as Tran tumbled across the asphalt, the car’s rear tires nearly
   overran his limbs. That this near miss occurred after Tran had shot Terry is
   of no moment; it confirms that Tran could reasonably perceive a serious
   threat of harm as Terry drove away with Tran holding onto the SUV.
          The plaintiffs attempt to refute that conclusion by arguing that being
   “at” the side of a moving vehicle does not pose a threat of harm because “the
   existence of the threat generally turns on whether the person is in the
   vehicle’s path.” But Tran faced a different threat altogether. The threat of
   falling from a vehicle in motion is unrelated to whether Tran was in the
   vehicle’s path. As a result, Terry’s analogy to cases where officers were “at”
   the vehicle’s side, and not in its path, falls flat.
          The plaintiffs also contend that Tran could have simply stepped off
   the running board and let Terry drive away, the availability of that alternative,
   they argue, makes Tran’s use of deadly force unreasonable. But qualified
   immunity precedent forbids that sort of Monday morning quarterbacking;
   the threat of harm must be “judged from the perspective of a reasonable
   officer on the scene, rather than with the 20/20 vision of hindsight.”
   Graham, 490 U.S. at 396, 109 S. Ct. at 1872. Heeding the Supreme Court’s
   admonition, this court consistently rejects such arguments. See Thompson v.
   Mercer, 762 F.3d 433, 439-40 (5th Cir. 2014) (rejecting hindsight argument
   that officers would not have faced threat of harm if they had acted
   differently); Fraire v. City of Arlington, 957 F.2d 1268, 1275-76 (5th Cir. 1992)
   (similar).   Moreover, the plaintiffs’ reliance on Lytle v. Bexar County,
   560 F.3d 404 (5th Cir. 2009), to support their hindsight argument is
   misplaced. In that case, this court looked at the weak logical nexus between
   the officer’s conduct and the threat of harm to the officer as part of its inquiry
   into the reasonableness of the officer’s use of deadly force. See id. at 412
   (concluding that “[i]t is unclear how firing at the back of a fleeing vehicle



                                             7
Case: 20-10830      Document: 00516070346            Page: 8   Date Filed: 10/26/2021




                                      No. 20-10830


   some distance away was a reasonable method of addressing the threat” to the
   officer). This court did not, however, condone an open-ended inquiry into
   every alternative course of action—such an inquiry is inimical to established
   qualified immunity doctrine. See id. at 412-13.
          Finally, the plaintiffs argue that Tran shot too quickly, about a second
   after the engine was engaged, for his use of deadly force to be reasonable.
   The speed with which an officer resorts to force can factor into the
   reasonableness analysis, but only where officers deliberately, and rapidly,
   eschew lesser responses when such means are not only plainly available but
   also obviously recommended by the situation. See Newman v. Guedry,
   703 F.3d 757, 763 (5th Cir. 2012) (considering the allegation that officers
   “immediately resorted to taser and nightstick” against a mostly compliant
   suspect “without attempting to use physical skill, negotiation, or even
   commands.”). Here, Tran did not have the luxury of engaging in negotiation
   or deliberation, though he commanded Terry to stop reaching for the
   ignition. Tran was on the side of an accelerating vehicle and had to act
   quickly. We cannot conclude that the speed with which he resorted to force
   impairs the reasonableness of his actions.
          Significantly, the plaintiffs have cited no case in which a law
   enforcement officer, holding onto a suspect’s car as it drove away, has been
   held to have used unconstitutionally excessive force to restrain the driver. In
   sum, taking the facts in the light most favorable to the plaintiff and drawing
   every reasonable inference in plaintiff’s favor, Tran’s use of deadly force was
   not excessive under the circumstances because he could reasonably
   apprehend serious physical harm to himself as an unwilling passenger on the
   side of Terry’s fleeing vehicle.




                                           8
Case: 20-10830         Document: 00516070346               Page: 9       Date Filed: 10/26/2021




                                           No. 20-10830


                                2. Clearly Established Law
           Even if they could allege sufficient facts showing a constitutional
   violation, the plaintiffs do not show that Tran violated any “clearly
   established” constitutional right. The burden here is heavy: A right is
   “clearly established” only if preexisting precedent “ha[s] placed the . . .
   constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731,
   741, 131 S. Ct. 2074, 2083 (2011). And, as the Supreme Court has repeatedly
   admonished lower courts, we must define that constitutional question with
   specificity. 5 Indeed, “[t]he dispositive question is ‘whether the violative
   nature of particular conduct is clearly established.’” Mullenix v. Luna,
   577 U.S. 7, 12, 136 S. Ct. 305, 308 (2015) (per curiam) (emphasis in original)
   (quoting al-Kidd, 563 U.S. at 742, 101 S. Ct. at 2084).
           The specificity requirement assumes special significance in excessive
   force cases, where officers must make split-second decisions to use force.
   The results depend “‘very much on the facts of each case,’ and thus police
   officers are entitled to qualified immunity unless existing precedent ‘squarely
   governs’ the specific facts at issue.” Kisela v. Hughes, --- U.S. ---, 138 S. Ct.
   1148, 1153 (2018) (per curiam) (quoting Mullenix, 577 U.S. at 13, 136 S. Ct. at
   309). To overcome qualified immunity, the law must be so clearly established
   that every reasonable officer in this factual context—an officer holding onto
   the side of a fleeing car where the driver has ignored instructions to stop—
   would have known he could not use deadly force.
           The plaintiffs here attempt to identify relevant, “clearly established”
   law in only two cases: Lytle v. Bexar County, 560 F.3d 404 (5th Cir. 2009) and


           5
             See, e.g., City of Escondido v. Emmons, --- U.S. ---, 139 S. Ct. 500, 503 (2019) (per
   curiam); Kisela v. Hughes, --- U.S. ---, 138 S. Ct. 1148, 1152 (2018) (per curiam); City & Cty.
   of San Francisco v. Sheehan, 575 U.S. 600, 613, 135 S. Ct. 1765, 1775-76 (2015) (per curiam);
   Ashcroft v. al-Kidd, 563 U.S. 731, 742, 101 S. Ct. 2074, 2084 (2011).




                                                 9
Case: 20-10830        Document: 00516070346              Page: 10       Date Filed: 10/26/2021




                                         No. 20-10830


   Tennessee v. Garner, 471 U.S. 1, 105 S. Ct. 1694 (1985). But neither case
   clearly establishes squarely governing precedent.
           In Lytle, a police officer fatally shot a teenage passenger in a fleeing car
   that was, allegedly, “three or four houses down the block” from him. Lytle,
   560 F.3d at 409. This court rejected the officer’s qualified immunity defense
   because “by the time the [car] was three or four houses away, a jury could
   conclude that any immediate threat to [the officer] had ceased.” Id. at 413.
   From Lytle, the plaintiffs concoct a clearly established prohibition on using
   deadly force, “in the context of a suspect declining a vehicular traffic stop,”
   against “a fleeing felon who does not pose a sufficient threat of harm to the
   officer or others.” That formulation, however, is not specific enough or
   factually apposite. It fails to incorporate the important facts that the officer
   in Lytle fired at the vehicle when it was at a distance and driving away from
   him. Officer Tran, in contrast, shot when the SUV started moving while he
   stood on the running board. The danger he faced was both direct and
   immediate. Lytle does not in any way clearly establish the law that every
   reasonable officer in Tran’s position would have known he could not use
   deadly force.
           The plaintiffs also attempt to extract, from Lytle and several
   out-of-circuit cases, 6 the principle that “an officer lacks an objectively
   reasonable basis for believing his own safety is at risk—and therefore cannot
   use concerns about his own safety to justify deadly force—when he is not in
   the path of the vehicle.” That Lytle and those other cases do “clearly



           6
            Orn v. City of Tacoma, 949 F.3d 1167 (9th Cir. 2020); Cordova v. Aragon, 569 F.3d
   1183 (10th Cir. 2009); Kirby v. Duva, 530 F.3d 475 (6th Cir. 2008); Waterman v. Batton,
   393 F.3d 471 (4th Cir. 2005); Cowan ex rel. Estate of Cooper v. Breen, 352 F.3d 756 (2d Cir.
   2003); Scott v. Edinburg, 346 F.3d 752 (7th Cir. 2003); Vaughan v. Cox, 343 F.3d 1323 (11th
   Cir. 2003); Abraham v. Raso, 183 F.3d 279 (3d Cir. 1999).




                                               10
Case: 20-10830        Document: 00516070346                Page: 11        Date Filed: 10/26/2021




                                           No. 20-10830


   establish” such a principle is dubious. 7 Be that as it may, it has no bearing on
   this case. An officer standing at the side of a fleeing vehicle faces a different
   risk calculus than the officer clinging onto the side of a fleeing vehicle. Lytle
   and the other cases cannot put the constitutional question “beyond debate.”
           The plaintiffs’ additional reliance on Tennessee v. Garner is wholly
   unpersuasive. In Garner, police officers were pursuing a young man who had
   stolen a purse and $10. 471 U.S. at 3-4. As the purse-snatcher scaled a fence,
   one of the police officers shot him in the back of the head. Id. at 4. Terry’s
   claim that Garner clearly establishes a prohibition on the use of deadly force
   where the “suspect poses no immediate threat to the officer and no threat to
   others” is far too general. The Supreme Court has repudiated this defective
   reasoning.      See, e.g., Kisela, 138 S. Ct. at 1153 (rejecting use of broad
   formulation of Garner’s holding); White, 137 S. Ct. at 552 (same); Mullenix,
   577 U.S. at 13, 136 S. Ct. at 309 (same); Brosseau v. Haugen, 543 U.S. 194,
   199, 125 S. Ct. 596, 599 (2004) (per curiam) (same). 8 At most, Garner
   prohibits using deadly force against an unarmed burglary suspect fleeing on
   foot who poses no immediate threat. Viewing Garner through that narrower
   lens, as we must, reveals that Garner does little to establish law so that every



           7
               The Supreme Court has repeatedly expressed uncertainty about whether
   circuit-level precedent is controlling for purposes of qualified immunity. See Dist. of
   Columbia v. Wesby, ––– U.S. –––, 138 S. Ct. 577, 591 n.8 (2018); Carroll v. Carman, 574 U.S.
   13, 17, 135 S. Ct. 348, 350 (2014); Reichle v. Howards, 566 U.S. 658, 665-66, 132 S. Ct. 2088,
   2094 (2012).
           8
             Lytle v. Bexar County is premised on a similarly broad reading of Garner. See Lytle,
   560 F.3d at 417-18 (noting that it “has long been clearly established that . . . it is
   unreasonable for a police officer to use deadly force against a fleeing felon who does not
   pose a sufficient threat of harm to the officer or others.”) (citing out-of-circuit case that
   relies on Garner, 471 U.S. at 11). As a result, it is dubious whether Lytle lives on after cases
   like Mullenix v. Luna, where the Supreme Court rebuked this court for relying on the same
   overly broad reading of Garner. See Morrow v. Meachum, 917 F.3d 870, 879 (5th Cir. 2019).




                                                 11
Case: 20-10830        Document: 00516070346            Page: 12      Date Filed: 10/26/2021




                                        No. 20-10830


   reasonable officer in Tran’s shoes would have known he could not use deadly
   force.
              Finally, the plaintiffs argue that this is an “obvious” case under
   Garner, rendering it unnecessary to identify any particular case that puts the
   constitutional question beyond doubt. No doubt “obvious” excessive force
   cases can arise. 9 But they are so rare that the Supreme Court has never
   identified one in the context of excessive force. Because this officer faced an
   all too “obvious” threat of harm, further speculation based on Garner is out
   of line.
              The clearly established inquiry is demanding, especially in claims for
   excessive force. Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019).
   Because the plaintiff must point to a case almost squarely on point, qualified
   immunity will protect “all but the plainly incompetent or those who
   knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct.
   1092, 1096 (1986).         Here, the plaintiffs failed to identify any clearly
   established law that would place beyond doubt the constitutional question in
   this case, whether it is unreasonable for an officer to use deadly force when
   he has become an unwilling passenger on the side of a fleeing vehicle. As a
   result, their excessive force claims cannot succeed.
                          B. Harmon’s excessive force claim
              Harmon’s excessive force claim fails not only because Tran is entitled
   to qualified immunity, but also because, as a passenger, Harmon failed to
   state a valid Fourth Amendment claim in his own right. During this litigation,
   Harmon pressed two theories of liability. In the district court, Harmon


              9
            This court purported to identify one “obvious” Garner-based case in Cole v.
   Carson, 935 F.3d 444, 453-54 (5th Cir. 2019) (en banc), but Cole has no offspring in this
   court.




                                              12
Case: 20-10830     Document: 00516070346            Page: 13   Date Filed: 10/26/2021




                                     No. 20-10830


   argued that Tran used excessive force by firing his weapon in close proximity
   to Harmon’s face. That is a bystander theory. On appeal, Harmon argues
   that Tran seized him “by deliberately shooting the driver of the moving car,”
   which was unreasonable because Tran used excessive force to do it. Neither
   theory works.
          Harmon’s bystander theory fails because “there is no constitutional
   right to be free from witnessing . . . police action.” Grandstaff v. Borger,
   767 F.2d 161, 172 (5th Cir. 1985). Bystander excessive force claims can only
   succeed when the officer directs the force toward the bystander—that is to
   say, when the bystander is not really a bystander. See Coon v. Ledbetter,
   780 F.2d 1158, 1160-61 (5th Cir. 1986). In Coon, for instance, a police officer
   allegedly fired heavy buckshot into a trailer home while trying to apprehend
   its owner. Id. at 1159-60. Coon’s four-year-old daughter was in the trailer
   when the police officer shot. Id. at 1160. Coon’s wife, on the other hand,
   watched from behind the firing line. Id. at 1161. Coon’s wife and daughter
   brought § 1983 claims against the police officer, arguing that he violated their
   Fourth Amendment rights. Id. at 1160. This court rejected the wife’s claim,
   but because the daughter was in the trailer and thus subject to the officer’s
   gunfire, the court allowed the daughter’s claim to proceed. Id. at 1160-61.
   Indeed, the court noted, “[t]here was no evidence that any act of the deputies
   was directed towards” the wife. Id. at 1161. In this case, Harmon does not
   allege that Tran fired indiscriminately into the car. Rather, he alleges that
   Tran “stuck his gun through the passenger window—mere inches away from
   the face of Harmon—and fired.” Like Coon’s wife, he was not within the
   purview Tran’s gunfire. Thus, Harmon’s bystander theory fails.
          Because Harmon failed to raise his other theory in the district court,
   it is waived. See Kirschbaum v. Reliant Energy, Inc., 526 F.3d 243, 257 n.15
   (5th Cir. 2008). Even if Harmon had articulated that theory below, it would
   still fail because, as already explained, Tran is entitled to qualified immunity.



                                          13
Case: 20-10830     Document: 00516070346           Page: 14   Date Filed: 10/26/2021




                                    No. 20-10830


                          C. Municipal liability claims
          The final issue is whether the district court erred in dismissing
   Terry’s and Harmon’s claims against the City of Arlington. The plaintiffs
   press two theories of municipal liability: the City failed to discipline Tran,
   despite having actual knowledge of his repeated incidents of allegedly violent
   misconduct; and the City had constructive knowledge of the Arlington Police
   Department’s alleged custom of using excessive force with racial bias. A
   governmental entity, however, may only be held liable in a § 1983 suit when
   the complained-of constitutional injury, here the use of excessive force,
   results from “execution of a government’s policy or custom.” Monell v.
   Dep’t of Social Servs., 436 U.S. 658, 694, 98 S. Ct. 2018 (1978). Because
   plaintiffs failed to allege a predicate constitutional violation by Tran, the
   result is preordained: These claims cannot succeed.
                                 IV. Conclusion
          For the forgoing reasons, the judgment of the district court is
   Affirmed.




                                         14